Citation Nr: 1128359	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  04-19 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for claimed posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from June 1970 to December 1973.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the RO.  

The matter was previously before the Board in April 2006, wherein the claim for PTSD was reopened on the basis of submission of new and material evidence.  The de novo claim for benefits was remanded for further development and adjudication.

In July 2008, the Board denied the claim of service connection for PTSD.  The Veteran appealed the denial of his claim to the United States Court of Appeals for Veteran's Claim (Court).  

In a September 2010 Memorandum Decision, the Court vacated that portion of the Board's July 2008 decision, which denied service connection for PTSD.  The denial of the claims for anxiety and depressive disorders was affirmed and is no longer in appellate status.  The Court returned the claim for PTSD to the Board to address certain matter raised in the Memorandum Decision.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Pursuant to the Court's September 2010 Memorandum Decision, additional evidentiary development is necessary prior to appellate disposition of the Veteran's claim for PTSD.  

Accordingly, further appellate consideration will be deferred and this case is remanded for action as described hereinbelow.

Establishing service connection for PTSD requires the following:  (1) medical evidence showing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran essentially contends that he has PTSD as the result of traumatic events that occurred while he was on active duty service.  In November or December 1971, he reports being threatened with a knife by Airman First Class G.  The Veteran hid at friend's house, HM, who was a witness to the event.  HM was from Bradford, Pennsylvania.  The Veteran was stationed at Pope Air Force Base, CES Barracks, 464th and 317th CES at the time of the incident. 

In April 1972, the Veteran reports being shot at while driving a truck at Kunsan Air Base, Korea, CES Barracks, 3rd CES.  Between April 1972 and December 1972, he also reports being threatened with physical harm by fellow service members for not participating in drinking and taking drugs.  He was stationed at Kunsan Air Base, Korea, CES Barracks, 3rd CES. This was witnessed by Sgt. JH, who was from Delaware, SSgt. TD from Kalamazoo, Michigan, and Sgt. RW, address unknown.   

In the Memorandum Decision, it was noted that the Board failed to obtain independent verification of the claimed PTSD stressors from the United States Army and Joint Services Records Research Center (JSRRC).

Upon Remand, a formal request should be made to the JSRRC to assist in verifying the reported in-service stressors.  38 U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. § 3.159(c) (2010).  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Thereafter, the Veteran should be afforded a VA examination and the examiner should be asked whether the Veteran has PTSD due to a potentially verifiable stressor, in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)), and as to the sufficiency of the stressor upon which a PTSD diagnosis can be based.  

Ongoing VA medical records pertinent to the issue should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated steps to ensure that all due process requirements are met under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

2.  The RO should take appropriate steps in order to obtain copies of any outstanding VA or private medical records pertinent to the claim of service connection for PTSD.  All information that is not duplicative of evidence already received should be associated with the claims file.  All requests for records and their responses should be clearly delineated in the claims folder.  

3.  The RO also should take appropriate steps to contact the Veteran in order to afford another opportunity to itemize and provide specific information regarding the stressor events he alleges occurred in service.   

In November 1971 or December 1971 he was threatened with a knife by Airman First Class G while stationed at Pope Air Force Base, CES Barracks, 464th and 317th CES. 

In April 1972 he was shot at while driving a truck.  He was stationed at Kunsan Air Base, Korea, CES Barracks, 3rd CES.  

Between April 1972 and December 1972, he was threatened with physical harm by fellow service members for not participating in drinking and drugs.  He was stationed at Kunsan Air Base, Korea, CES Barracks, 3rd CES.  

He should be asked to identify specific dates (within a 60 day period), locations and any additional unit numbers to which he may have been assigned.  

4.  With any additional information provided by the Veteran, and with the evidence already of record, the RO must prepare a summary of the Veteran's alleged service stressor (or stressors).  This summary must be prepared regardless whether the Veteran provides an additional statement, as requested above.  This summary and a copy of the Veteran's DD Form 214 and other service personnel records should be sent to the JSRRC with a request for any verifying evidence.  

5.  The RO then should any indicated to assist the Veteran in attempting to obtain witness statements from HM from Bradford, Pennsylvania, Sgt. JH, from Delaware, SSgt. TD from Kalamazoo, Michigan, and Sgt. RW, address unknown.  All attempts to contact the witnesses, requests for statements and their responses, should be clearly documented in the claims folder.  

The RO also should notify the Veteran that he may other evidence to support his claim.   

6.  Thereafter, the Veteran should undergo a VA psychiatric examination in order to determine the nature and likely etiology of the claimed psychiatric disorder.   

All indicated tests and studies should be performed, and all clinical findings should be reported in detail.  It is essential that the claims file be provided to the psychiatrist for review in conjunction with the examination, together with a copy of this remand.  

The examination report is to reflect whether such a review of the claims file was made.

A diagnosis of PTSD under DSM IV criteria should be made or ruled out.  If PTSD is diagnosed, the psychiatrist should identify the potentially verifiable in- service stressor(s) that support the diagnosis.  

The examiner should opine as to whether PTSD was at least as likely as not due to an event or incident of the Veteran's active service.  Adequate reasons and bases for any opinion rendered must be provided.

7.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655. 

8.  After all indicated development has been completed to the extent possible, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and any representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

